Opinion by
Mr. Chief Justice Moore.
On September 30, 1964, Zip Food Stores, Inc., hereinafter referred to as Zip, applied for a license to sell *5253.2% beer, for consumption off the premises, at its store located at 1695 Peoria Street in the city of Aurora, Colorado.
Pertinent statutory proceedings relating to notice and public hearing were followed and on November 9, 1964 the licensing authority denied the application. It was found that the neighborhood affected by the application of Zip was adequately served by existing outlets.
On review proceedings commenced in the district court one year after the date upon which the original application was filed, the district court of Adams County ordered the license to issue, and in so doing held that the action of the licensing authority was arbitrary and capricious and that it had abused the discretion with which it was vested.
We disagree with the judgment of the district court. There was evidence before the licensing authority which supported the denial of the application for the license. We cannot say as- a matter of law that the city licensing authority abused its discretion. Board of County Commissioners of Jefferson County v. Evergreen Lanes, Inc., 154 Colo. 413, 391 P.2d 372; Jennings v. Hoskinson, 152 Colo. 276, 382 P.2d 807; Tavella v. Eppinger, 152 Colo. 506, 383 P.2d 314.
The judgment is reversed and the cause remanded with directions to affirm the action of the licensing authority of the city of Aurora.
Mr. Justice McWilliams and Mr. Justice Hodges concur.